EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated November 24, 2008 accompanying the consolidated financial statements, schedule, and effectiveness of internal control over financial reporting of Meridian Bioscience, Inc. and subsidiaries appearing in the 2008 Annual Report of the Company to its shareholdersincluded in theForm 10-K for the year ending September 30, 2008. We consent to the incorporation by reference in the registration statement of the aforementioned report. /s/ GRANT
